DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
In regards to the newly added claim limitation of “providing a customer premise equipment device having an input/output device configured to send communications to, and receive communications from one or more networks during normal operation using current supplied by a universal serial bus (USB) port of a display device:”  While Lin et al does not expressly teach communication across a network (although Lin et al does teach a cell phone which the examiner notes can initiate communication across a network) all of Robison et al , Wojcik et al and Langgood et al do expressly teach communication over a network.  Robison et al Para [0063] “information is transferred or provided over a network or another communications connection” Wojcik et al Para [0126] “the request is transmitted to a recipient by device 1050, such as to a server over a wireless communication network.” Langgood et al [0015] “A server application can run on the same computer as the client application using it, or a server application can accept connections through a computer network”  Any device that communicates over a network must use power from a power supply Wojcik et al teaches current supplied by a USB port thus any of Robison et al , Wojcik et al or Langgood et al make obvious the newly added limitation of “providing a customer premise equipment device having an input/output device configured to send communications to, and receive communications from one or more 
In regards to applicants argument that none of Lin, Wojcik, Langgood, Robison, and Crumbliss, alone or in combination, “initiating, at the customer premise equipment device, a pulsed current draw capacity test”, wherein the pulsed current draw capacity test “test[s] a capacity of the power supply of the display device to supply a predetermined current through the USB port of the display device to the customer premise equipment device needed by the customer premise equipment device during normal operation of the customer premise equipment”.  Wojcik et al teaches initiating a current draw capacity test (Para [0077]) to test the capacity of a power supply (“power source”) of a display device (tablet computer) to supply a predetermined current through the USB port (Para [0072]) needed during normal operations.
In regards to applicant’s argument that Lin et al does not teach the claimed “Customer Premises Equipment (CPE)”.  While the examiner did equate the claimed CPE with any equipment located in the customers premises, applicants provided several examples of CPE “telephones, routers, switches, residential gateways, set-top boxes, fixed mobile convergence products, home networking adaptors and Internet access gateways”.  Lin et al includes in the devices “portable electronic products, e.g. cell phone and digital camera” (Para [0002]).  Wojcik et al teaches the equipment can include “a display, a GPS device, a mobile phone, a smartphone, a computing device, or a combination thereof” (Para [0100]) “electronic device such as a cellular phone, a smartphone, a tablet, a laptop computer, a server, or a digital audio device.” (Para [0134]).  Langgood et al teaches servers and routers (Para [0025]) communication over a telephone network (Para [0041]).  Thus, any of Lin et al, Wojcik et al or Langgood et al teach customer premise equipment.  The examiner does note 106 was identified .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824, Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN 2,826,737.
In regards to claims 1, 8, 14: Lin et al teaches providing a device (106) having an input/output device (such as a cell phone Para [0002]) configured to send communications to, and receive communications from one or more networks (Function of a cell phone) during normal operation using current supplied by a power supply. Lin et al teaches a hub and an attached device such as a cell phone but does not teach them integrated together.  MPEP 2144. V. B. teaches to make integral is not a patentable distinction.  Lin et al teaches the method comprising: calculating available current at a customer premise equipment device (Hub 106 figures 2A-2D performed by the power management module internal to HUB 106), wherein the customer premise equipment device (hub) is connected to a USB port of another device (host 
In regards to claims 2, 9, 15: Wojcik et al teaches iterative draw increasing levels of power or current from the power source.
In regards to claims 3, 10, 16: Wojcik et al teaches an iterative draw “until there is an indication that the power source is reaching or has reached its maximum capabilities”. Wojcik et al states “In one case, the indication that the power source is nearing its maximum capability may be indicated by the power source having difficulty maintaining a supply voltage. For example, if a power source is supplying power at 5V and is having difficulty meeting increasing current requirements, the supply voltage may begin dropping to 4.9V, 4.8V, or lower. By gradually increasing the current draw from the power source and detecting changes in the supply voltage, or some other characteristic of the supplied power, the host can the determine a maximum current draw for the power source.” Thus, when the supply voltage falls below a limit it has reached the maximum current available.
In regards to claims 7, 20: Langgood et al teaches displaying the notification. It would have been obvious to a person of ordinary skill in the art to include suggested remedies such as telling the user to connect to an alternate power supply because an extremely small number of users might not think of connecting to an alternate power source if the current power source is incapable of supplying power.
Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824, Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 2 above, and further in view of Saether PN 2007/0213946.
In regards to claims 4, 11, 17: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage provided by a bandgap circuit. If the divided power supply voltage drops below the bandgap reference voltage, the comparator output signal can be used to indicate a brownout.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a brownout detector because this is how Wojcik et al detects the voltage
falling below a threshold.
Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824, Robison et al PN 2017/0040801 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 3 above, and further in view of Saether PN 2007/0213946.
In regards to claims 6, 13, 19: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Paul R. MYERS/Primary Examiner, Art Unit 2187